NO. 12-19-00015-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE:                                                       §

 JACKIE ANDREWS,                                              §   ORIGINAL PROCEEDING

 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Jackie Andrews, filed this pro se original proceeding to challenge Respondent’s
failure to rule on his motion to compel the district attorney to surrender Brady material and motion
for appointment of counsel for discovery and production of Brady document.1 By an order signed
on September 21, 2018, Respondent denied Relator’s motion for issuance of show cause order,
motion to compel the district attorney to surrender Brady material, and motion for appointment of
counsel. Accordingly, because Respondent ruled on Relator’s motions, he has received the relief
requested in this original proceeding. For this reason, we dismiss Relator’s petition for writ of
mandamus as moot. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (orig.
proceeding) (there is nothing to mandamus when relief sought has become moot).
Opinion delivered January 16, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1
          Respondent is the Honorable Christi J. Kennedy, Judge of the 241st District Court in Smith County, Texas.
The State of Texas is the Real Party in Interest.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          JANUARY 16, 2019

                                        NO. 12-19-00015-CR


                                        JACKIE ANDREWS,
                                             Relator
                                               V.

                                 HON. CHRISTI J. KENNEDY,
                                        Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Jackie
Andrews; who is the relator in Cause No. 241-81320-99. Said petition for writ of mandamus
having been filed herein on January 10, 2019, and the same having been duly considered, because
it is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.